JUSTICE BARRY, dissenting: I agree with my colleagues that Cardiff was employed by Prestige Metal Products, Inc. (Prestige), for more than a year preceding her injury, and that she was hired and worked as a part-time worker on an “on call” basis. However I disagree with the conclusion that for the purpose of rate computation the subsection to be applied is what was then subsection (a) of section 10 of the Workers’ Compensation Act (Ill. Rev. Stat. 1979, ch. 48, par. 138.10(a)) (the Act). Cardiff was injured more than a year after being hired and was engaged to fill in at $3 per hour for any grade of Prestige employees in job grades that ranged from $4 an hour to $11 an hour. It is unquestioned that she was not engaged or classed as a full-time employee. The evidence of the crushing by a machine of two of her fingers caused the arbitrator to award her 60% loss of use of the left middle finger and 30% loss of use of the ring finger, amounting to some $589, as well as some temporary total compensation, based upon actual earnings for the year prior, applying section 10(a) of the Act. The arbitrator’s decision was affirmed by the Commission “based on the election of the plaintiff not to file [a] summary setting forth any claim of error in the arbitrator’s decision.” The Commission additionally awarded accrued interest to the petitioner as provided in section 19(n) of the Act (Ill. Rev. Stat. (1979), ch. 48, par. 138.19(n)). As I view the Act and the precedents of our supreme court, the Vaught decision is controlling. The court said in Vaught that “the legislature failed to expressly provide a basis for computing the annual earnings of an employee who works regularly, but only on a part-time basis,” and found that Vaught was not continuously employed, found section 10(a) did not therefore apply, and computed Vaught’s rate accordingly. (Vaught v. Industrial Com. (1972), 52 Ill. 2d 158, 166, 287 N.E.2d 701, 705.) Cardiff also was hired as and worked as a regular part-time-class employee, and her rate should be calculated in the same manner. Moonlighting or the fact that an injured person had one or several employers was not controlling. I disagree with the majority that Hasler is controlling. The overriding distinction is that Hasler was a full-time-class employee. She worked for the same employer for five years. She worked as an inside/outside painter/decorator, much like the typical construction employee, when work was available, that is, wherein it is the custom to operate for part of the whole number of working days in each year. I believe the supreme court determined that Hasler was a full-time-class employee and chose to find that Hasler was therefore “continuously” employed and so indicated, applying subsection (a) of section 10. The supreme court’s precedent in K. & R. Delivery, Inc. v. Industrial Com. (1957), 11 Ill. 2d 441, 143 N.E.2d 56, is inapposite. In K. & R. the part-time delivery helper was not considered “continuously” employed. He was one of several such helpers, some of whom had other work, and some not. The rationale of K. & R. would seem to apply to employee Cardiff. And, under the precedents, to try to define “continuous” in terms of the number of employers does not give any clear meaning to the word. It is obvious that the specific and lone legislative purpose of including “continuous” in subsection 10(a) was to identify, define and limit, initially, the annual wage of the usual employee who works full-time for more than a year next preceding the injury. The remaining subsections of section 10 attempted to be applicable to the unusual employment situations. The legislative purpose is reflected thereby to compensate the industrially injured in a limited, generally exclusive fashion, so as to not be a burden upon society. It was well defined in Shell Oil Co. v. Industrial Com. (1954), 2 Ill. 2d 590, 119 N.E.2d 224, where the court declared: “The Workmen’s Compensation Act is a humane law of remedial nature, and wherever construction is permissible its language is to be liberally construed to effect the purpose of the act. [Citations.] The purpose of the act is that the burdens of caring for the casualties of industry should be borne by industry and not by the individuals whose misfortunes arise out of the industry, not by the public. Every injury sustained in the course of the employee's employment, which causes a loss to an employee, should be compensable. [Citations.] (2 Ill. 2d 590, 596, 119 N.E.2d 224, 228.) In fulfilling that purpose, and while amending the Workers’ Compensation Act in at least every biannual session in modern times, the legislature has considered that the compensation rate should not exceed the employee’s average weekly wage (e.g., section 8 (b)(1)), but did not choose to provide for a different scale of rates for moonlighters, nor for moonlighters that have more than two jobs. Nor did the legislature guide us in determining how to categorize the various employments a person might have, that is, which of several part-time jobs might be considered the primary job. And, I believe it can be said with some certainty that worker’s compensation insurance company underwriters will not recommend premium reductions based upon the number of moonlighters or part-time employees hired. More likely premium increases per hour of work might be expected because part-time employees are less experienced. Simply put, the Act did not provide differently for moonlighters. All employees similarly situated are the subjects of the same risks. When one is injured and temporarily out of the employment market, that person is not available to work, to earn dollars, nor is he/she available to seek other employment, whether or not a moonlighter. When one suffers some permanent injury, that person has less to offer any employer in the future. In the instant case the arbitrator determined that Cardiff was temporarily unavailable for work for 174/? weeks, and that she should be compensated for the permanent loss of use of two fingers to the extent of 281/2 weeks at the rate of $20.68 per week. I would find that because Cardiff contracted to work for $3 per hour she should be limited by that agreement; that her award should be computed pursuant to section 10(e), but limited as aforesaid; that the circuit court should be reversed and the Commission’s decision set aside except for that part of the Commission’s awarding interest due under section 19(n) of the Act; and I would remand for a new decision as directed hereby. To rule that the compensation for the substantial loss of use of two fingers is satisfied by an award of $589 is not fulfilling the purpose of the Act. Shell Oil Co. v. Industrial Com. (1954), 2 Ill. 2d 590, 119 N.E.2d 224.